DETAILED ACTION
DETAILED ACTION
DETAILED ACTION
DETAILED ACTION
	The following action is in response to the amendment filed for application 16/721,087 filed on July 29, 2021.
	Upon further review of the claims and specification, previously indicated allowable subject matter has been reconsidered (see rejections below).  Therefore, the current action is a NON-FINAL rejection.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on July 29, 2021.  These drawings are approved.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a transmission output speed being maintained as the CVT ratio itself is altered to increase the engine speed (Figs. 2 and 3 show a “CVT speed” which is unclear; see 35 USC 112, first paragraph rejections below) as described in the specification (see paragraph 25).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
In paragraph 25 of the specification, applicant disclosed that “the ratios of the CVT speed 206 between the CVT input 166 to the CVT output 168 can be decreased in an inverse proportion to the increase in engine speed 204.”  It is understood how the ratio between the output of the CVT and the input to the CVT is reduced to maintain a constant output speed as the engine speed increases.  However, applicant appears to be claiming and disclosing something different.  
Applicant has disclosed an overall output speed being constant (see paragraph 25).  It can be shown, however, that applicant has also disclosed and claimed that the engine speed is adjusted inversely in ration to “a CVT output.”  The CVT output (see Fig. 2), would be the output speed, which remains constant.  In Figure 2, applicant shows a CVT output speed 206 (in RPM) that increases as the Engine speed 212 decreases.  However, during a transmission control based on the CAT temperature, the “WARMUP” portion of the graph should show an increase in the engine speed 212.  While the engine speed is increasing, a ratio between the CVT output/CVT input should be decreasing (and should not have a unit of measurement since it’s a ratio).  However, the CVT output speed should be remaining constant.  Therefore, it is unclear how the engine speed is controlled inversely to a “CVT output” or “CVT speed 206.”  The CVT output is the speed output which remains constant (paragraph 25).  The claims will be treated as best understood.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 12, it is unclear how a CVT output is regulated in a direct relation to the catalyst temperature if the CVT output is controlled to remain constant.
With regard to claim 13, it is unclear how exhaust gases from the engine are direct to the CVT.  
With regard to claim 18, the limitation of “the catalyst temperature” and “the catalytic threshold” on lines 11-12 lack antecedent basis.
With regard to claim 20, this claim depends upon itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 3, 5, 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legner ‘119 (from IDS)(as best understood).  With regard to claim 1, Legner teaches a drivetrain for a machine comprising: an internal combustion engine 1 including a plurality of combustion chambers for the combustion of a fuel; an exhaust system 9-11 in fluid communication with the plurality of combustion chambers to receive and direct away exhaust gases from the internal combustion engine; a selective catalytic reduction (SCR) catalyst 11 disposed in the exhaust system to reduce nitrogen oxides (NOx) in the exhaust gases to nitrogen (N2) and water (H20); a continuously variable transmission operatively (CVT) 5 coupled to a driveshaft of the internal combustion engine; and an electronic controller 14 operative associated with the internal combustion engine and the CVT and configured to inversely adjust an engine speed in relation to a CVT output/input ratio to selectively regulate a catalyst temperature of the SCR catalyst, including during a warmup mode in which the engine speed is inversely increased compared to the CVT output/input ratio.  With regard to claim 3, Legner teaches the drivetrain, wherein the electronic controller is programmed to implement a keep warm mode in which the engine speed is inversely decreased compared to the CVT output/input ratio (claim 5).  With regard to claim 5, Legner teaches the drivetrain, further comprising a catalyst temperature sensor operatively disposed to measure the catalyst temperature and in communication with the electronic controller (paragraph 30).  With regard to claim 12, Legner teaches a method of operating a powertrain to regulate temperature of a selective catalytic reduction (SCR) catalyst comprising: measuring a catalyst temperature of an SCR catalyst disposed in an exhaust system operatively associated with an internal combustion engine 1 (paragraph 30); regulating an engine speed of the internal combustion engine in an inverse relation to the catalyst temperature (claim 3); and regulating a CVT output/input ratio of a continuously variable transmission (CVT) 5 operatively coupled to 2) and water (H20) in the SCR catalyst 11.  With regard to claim 14, Legner teaches the method, further involving adjusting a fuel injection quantity to the internal combustion engine to regulating the engine output speed (paragraph 24).  With regard to claim 15, Legner teaches the method, further comprising: comparing the catalyst temperature to a catalytic threshold (claim 1); and regulating the engine speed and CVT output/input ratio on the comparison (paragraph 34).  With regard to claim 16, Legner teaches the method, wherein the step of regulating the engine speed increases the engine speed and decreases the CVT output/input ratio if the catalyst temperature is lower than the catalytic threshold (Claim 1; paragraph 34).  With regard to claim 17, Legner teaches the method, wherein the step of regulating the engine speed increases the engine speed and decreases the CVT output/input ratio if the catalyst temperature is lower than the catalytic threshold (claim 1; paragraph 34).  With regard to claim 18, Legner teaches a powertrain for a machine comprising: an internal combustion engine 1 including a plurality of combustion chambers for the combustion of a fuel; an exhaust system 9-11 in fluid communication with the plurality of combustion chambers to receive and direct away exhaust gases from the internal combustion engine; a selective catalytic reduction (SCR) catalyst 11 disposed in the exhaust system to reduce nitrogen oxides (NOx) in the exhaust gases to nitrogen (N2) and water (H20); a continuously variable transmission operatively (CVT) 5 coupled to a driveshaft of the internal combustion engine; and an electronic controller 14 operatively associated with the internal combustion engine and the CVT and configured receive and compare the catalyst temperature to the catalytic .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legner ‘119 in view of Heindl ‘607 (previous cited).  With regard to claim 21, Legner teaches a drivetrain for a machine comprising: an internal combustion engine 1 including a plurality of combustion chambers for the combustion of a fuel; an exhaust system 9-11 in fluid communication with the plurality of combustion chambers to receive and direct away exhaust gases from the internal combustion engine; a selective catalytic reduction (SCR) catalyst 11 disposed in the exhaust system to reduce nitrogen oxides (NOx) in the exhaust gases to nitrogen (N2) and water (H20); a continuously variable transmission operatively (CVT) 5 coupled to a driveshaft of the internal , 
wherein the mechanical transmission includes a plurality of intermeshing gears 148.  With regard to claim 25, Heindl teaches the drivetrain, wherein the mechanical transmission includes a planetary gear 148. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legner as applied to claim 3 above, and further in view of Fujita ‘525 (from IDS).  With regard to claim 4, Legner teaches the drivetrain and contains a DEF injector (inherent in the SCR), but lacks the specific teaching  wherein the electronic controller is programmed to shutdown a DEF injector .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legner as applied to claim 1 above, and further in view of Pott ‘761.  With regard to claim 6, Legner teaches the drivetrain, but lacks the specific teaching of an engine speed sensor operatively associated with the internal combustion engine to measure the engine speed.  Pott teaches a similar drivetrain comprising an engine 12, transmission 28 and engine speed n_m sensor.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Legner to employ an engine speed sensor in view of Pott in order to provide and accurate reading of said engine speed.
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legner as applied to claim 1 above, and further in view of Heindl ‘607 (previously cited).  With regard to claim 7, Legner teaches the drivetrain comprising a CVT 5, but lacks the specific teaching wherein the CVT is a hydro- mechanical transmission including a hydrostatic transmission and a mechanical transmission.  Heindl teaches a drivetrain comprising and engine 124 and a CVT 121 that is a hydro- mechanical transmission including a hydrostatic transmission and a mechanical transmission.  It would have been obvious to one of ordinary skill in the art at the time of the , 
wherein the mechanical transmission includes a plurality of intermeshing gears 148.  With regard to claim 11, Heindl teaches the drivetrain, wherein the mechanical transmission includes a planetary gear 148. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legner as applied to claim 18 above, and further in view of Heindl.  With regard to claim 20, Legner teaches the drivetrain comprising a CVT 5, but lacks the specific teaching wherein the CVT is a hydro- mechanical transmission including a hydrostatic transmission and a mechanical transmission.  Heindl teaches a drivetrain comprising and engine 124 and a CVT 121 that is a hydro- mechanical transmission including a hydrostatic transmission and a mechanical transmission.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Legner to employ a hydrostatic transmission and mechanical transmission CVT in view of Heindl in order to provide a compact variable transmission that can precisely control the distribution between an input and output ratio.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klaus Ries-Meuller ‘769 has been cited to show a drivetrain comprising a CVT 10, engine 14 wherein the CVT is controlled based on the CAT temperature.
FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	
Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)

Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



August 10, 2021